Citation Nr: 9908253	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-42 606	)	DATE
	)
	)                        

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Entitlement to a compensable rating for hepatitis.

4.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1977 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for hepatitis, evaluated as noncompensably 
disabling, and denied service connection for tinnitus.  The 
appeal also arises from the RO's July 1996 rating decision 
which denied service connection for PTSD and found that no 
new and material evidence had been presented to reopen the 
claim for service connection for hearing loss.  


FINDINGS OF FACT

1.  The record is devoid of medical evidence to show that 
tinnitus was present during service, or to demonstrate an 
etiological nexus between current symptoms of tinnitus and 
any symptoms or events during active service.  

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
tinnitus was present in service or is otherwise related to 
military service.
 
3.  The record is devoid of medical evidence of a current 
diagnosis of post traumatic stress disorder.   

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
currently has post traumatic stress disorder which was 
present in service or is otherwise related to military 
service.
 
5.  Service connection for hearing loss was denied by a 
rating decision in February 1980.  The veteran was notified 
of the February 1980 rating decision by letter in March 1980 
and was advised of his appellate rights, but did not file a 
timely notice of disagreement with the February 1980 rating 
decision within the allowable period of one year following 
notification.  

6.  The pertinent evidence added to the record subsequent to 
the February 1980 rating decision consists of the June 1995 
VA examination report reflecting bilateral hearing within 
normal limits, which is not relevant to, or probative of 
service incurrence of a current hearing loss disability, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for post traumatic stress disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

3.  The February 1980 rating decision denying service 
connection for hearing loss is final; new and material 
evidence not having been presented to reopen the veteran's 
claim.  38 U.S.C.A. §§ 1110, 5108, 7105 (1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that from May 1978 to May 1979, 
the veteran underwent alcohol detoxification and received 
counseling regarding the improper use of psychostimulants.  
The report of his physical examination for separation 
conducted in May 1979, reflects a diagnosis of bilateral 
hearing loss.  Audiological evaluation at that time revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
30
-
25
LEFT
40
50
40
-
25

On VA examination conducted in December 1979 the veteran's 
complaints included nerves, hearing loss, and ringing and 
dizziness at times.  The veteran reported that he had served 
in a tank division, and felt the helmets had not protected 
him sufficiently.  He reportedly participated in a lot of 
firing and experienced gradual loss of hearing.  At the time 
of examination he noted ringing in the ears, and feeling 
dizzy.  He had great difficulty with hearing in the presence 
of surrounding noise.  Physical examination revealed the ears 
and drums were normal.  The examiner recorded that hearing 
loss was not noted.  On the authorized audiological 
evaluation at that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
-
0
LEFT
10
5
0
-
0

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear. 

On neuropsychiatric examination the veteran related a history 
of nervousness in service, which had made it difficult for 
him to concentrate.  He admitted to having homesickness 
during service and said he began drinking and using 
amphetamines to calm his nerves and loneliness.  Reportedly 
he felt much improved at the time of examination, although he 
still experienced nightmares, in which he was running, but 
not getting anywhere.  At that time he felt that he had good 
friends.  The veteran admitted to drinking on the week-ends, 
a six pack or two each week, but no longer had blackouts when 
he drank.  He had a steady girlfriend and several hobbies.  

Mental status examination indicated the veteran did not 
present symptoms of anxiety, apprehension, or uptightness.  
He was quite discouraged with the world and with himself.  
His mood was appropriate to thought process.  Under diagnoses 
the following were included: adjustment reaction of adult 
life; drug abuse by history, no deafness both ears.

By a rating action in February 1980 service connection was 
denied for hearing loss and nerves.  

Private medical records dated in September 1990 show the 
veteran was seen in the emergency room of the University of 
Massachusetts Medical Center, with reported suicidal 
ideation.  Although the veteran refused to wait for 
evaluation, he indicated a history of manic depressive 
illness and it was noted he was receiving "Zanax."

VA outpatient treatment records dated in January 1992 to 
February 1993 demonstrate the veteran was involved in mental 
health treatment for alcohol and anxiety, which included both 
group and individual therapy.  He also received medication 
for anxiety.  Progress notes dated in April 1992 reflect the 
veteran's reports of sleeping difficulty, and maintaining a 
very busy pace to the point of exhaustion.  It was considered 
that his behavior could be secondary to anxiety disorder, 
bipolar (manic phase) or the continued effects of alcohol 
withdrawal.  A comprehensive treatment plan dated in November 
1992 reflected a diagnosis of Axis I: alcohol dependence, 
anxiety disorder not otherwise specified, with paranoid 
features.  Axis IV: financial constraints, limited social 
support, death of grandmother, medical problems (which 
interfere with wage earning).  A progress note dated in 
December 1994 reflects the notation that the veteran had 
canceled a requested appointment with his former therapist, 
who stated the request was the first contact with the veteran 
since the termination of treatment in February 1993.  At that 
time the veteran had stated he would like to talk about 
various stressors and would like to have his girlfriend 
involved.  He admitted to drinking.  
 
On the authorized audiological evaluation in June 1995 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
20
LEFT
20
10
10
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Also noted was intermittent, humming tinnitus bilaterally, 
which the veteran noticed only in quiet.  He had reportedly 
noticed tinnitus after exposure to machine-gun noises, date 
of onset was unknown.  The examiner noted that hearing was 
within normal limits in both ears.  

Received in March 1996 was the veteran's claim for service 
connection for PTSD in which he related that while serving in 
Germany, a friend of his was killed in a tank accident, which 
was not witnessed by the veteran, although he reportedly saw 
others removing the body.  The veteran claimed that he was 
subsequently assigned to the same tank and could smell his 
friend's burnt body.  He noted occasional nightmares about 
the incident, and an aversion to the smell of burnt material, 
which sometimes caused him to experience nausea.  

VA outpatient treatment records dated in August 1996 indicate 
the veteran underwent alcohol detoxification.  When he was 
seen later in August 1996 for medication review the veteran 
was depressed, with financial problems, and no suicidal or 
homicidal ideation.  When the veteran was seen in liver 
clinic, still later in August 1996, he had been drinking the 
day he was seen, and was described as feeling angry, with 
paranoid ideations.  It was recorded he was having flashbacks 
to his Army experience.  


Service Connection for Tinnitus

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
service connection claims are not well grounded.  To sustain 
a well grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet.App. 19 (1993).  A 
well-grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).  

The veteran asserts that he suffers from tinnitus which he 
suggest was caused by exposure to weapons fire during 
service.  However, the service medical records disclose no 
evidence of complaints or findings related to tinnitus during 
service.  Although the veteran complained of intermittent 
ringing and dizziness in December 1979, the record reveals no 
medical findings that tinnitus was present at that time.  
When the veteran reported a humming tinnitus on VA 
examination in June 1995, the examiner recorded that the 
veteran had noticed tinnitus after exposure to machine gun 
fire, and stated that the date of onset was unknown.  The 
record in this case, to include the June 1995 VA examiner's 
recording of the history provided by the veteran regarding 
symptoms during service, does not present the requisite 
medical evidence of a nexus between current tinnitus and any 
symptoms or events during active service.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran alleging an etiological link between current symptoms 
of tinnitus and reported exposure to weapons fire during 
service, because lay persons (i.e., persons without medical 
training or expertise) are not competent to offer opinions 
concerning medical causation.  Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In the absence of any 
medical evidence or opinion indicating an etiological link 
between current symptoms and active service, the claim for 
service connection for tinnitus also is not plausible.

Service Connection for PTSD

The veteran claims that he suffers from PTSD related to the 
death of a friend during service.  Service connection for 
PTSD requires (1) A current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed inservice stressor); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor. Cohen v. Brown, 10 Vet. App. 128 
(1997). See 38 C.F.R. § 3.304(f) (1998); see also VA 
Adjudication Procedure Manual, M21-1 (Manual M21-1), para. 
7.46 (Oct. 11, 1995).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
a "clear diagnosis" should be at minimum, an "unequivocal" 
one. Cohen, at 139.

With regard to the second element of the claim, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Otherwise, relevant 
statutes and regulations, to include 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304, in addition to VA Adjudication Procedure 
Manual M21-1, mandate an initial determination as to whether 
a veteran was engaged in combat. See also Cohen at 145; Hayes 
v. Brown, 5 Vet. App. 60 (1993).  If it is determined that a 
veteran was engaged in combat, lay testimony from the veteran 
regarding putative stressors must be accepted as conclusive, 
provided that the testimony is satisfactorily credible; 
however, if VA determines that a veteran did not engage in 
combat, lay testimony by the veteran by itself is not 
sufficient to establish that a putative stressor occurred. 
West v. Brown, 7 Vet. App. 70 (1994).  If the veteran was not 
engaged in combat, those service records which are available 
and other corroborative evidence must support, and not 
contradict, the veteran's lay testimony as to the facts and 
circumstances of an alleged stressor. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Manual M21-1, Part VI. See also, Cohen 
at 149; Moreau v. Brown, 9 Vet. App. 389 (1996).

The first element of the PTSD claim, a clear, and unequivocal 
medical diagnosis, clearly is lacking in this case.  The 
record does reflect mental health treatment during and 
subsequent to service, for alcohol dependence.  Post service 
treatment records also reflect symptoms of anxiety.  The 
veteran complained to his VA psychotherapist of nightmares 
and "stressors," but did not relate either of these to his 
military service, during therapy.  Although it was recorded 
on one occasion that the veteran had flashbacks to his Army 
experience, there is no evidence that any medical 
professional has ever diagnosed PTSD.  In fact the medical 
evidence of record bears no reference to the disorder or any 
mention of the claimed stressor incident.   In the absence of 
medical evidence showing the presence of current disability 
(PTSD), the claim for service connection for PTSD does not 
meet the test of plausibility and must, accordingly, be 
denied as not well-grounded.  In the absence of a current 
diagnosis of PTSD, it would serve no useful purpose to 
discuss the evidence concerning the presence of a stressor.

New and Material Evidence to Warrant Reopening the Claim for 
Service Connection for Hearing Loss 

By a rating action in February 1980, the RO denied service 
connection for hearing loss as not found on current 
examination.  The veteran received written notification of 
that action by letter in March 1980, and was advised of his 
appellate rights, but failed to file a timely appeal 
therefrom.  Accordingly, the decision became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1998).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998) and Evans v. Brown, 9 Vet. App. 
273 (1996).  It should also be pointed out that, in 
determining whether evidence is material, "credibility of the 
evidence must be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Second, if it is determined that the 
evidence is new and material, the Board must reopen the 
veteran's claim and evaluate the merits of that claim in 
light of all the evidence, both old and new.  Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992).

In its September 1996 determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a hearing loss 
disability, the RO cited the standard provided at 38 C.F.R. 
§ 3.156(a), and also discussed the standard set forth in the 
Court's decision in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This test required that, in order to reopen a 
previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.  In view of the recent decision by the 
Federal Circuit in Hodge, the veteran's application to reopen 
the previously denied claim for service connection for a 
psychiatric disorder will be analyzed only under the 
definition of new and material evidence provided at 38 C.F.R. 
§ 3.156(a) (1998). 

The pertinent evidence associated with the claims folder 
subsequent to the February 1980 denial of service connection 
for hearing loss consists of the June 1995 VA examination 
report demonstrating the veteran's hearing was within normal 
limits bilaterally.  The report is new evidence in the sense 
that it was not previously considered, but it is not relevant 
to, or probative of the specific matter under consideration 
in this case, whether the veteran has a current hearing loss 
disability which is related to active service.  Therefore, we 
find that the newly received evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, and does not constitute new and material 
evidence to reopen the service connection claim. 


ORDER

The claim for service connection for tinnitus is denied as 
not well-grounded.  

The claim for service connection for post traumatic stress 
disorder is denied as not well-grounded.  

The February 1980 rating decision denying service connection 
for hearing loss disability is final; new and material 
evidence not having been presented to reopen the veteran's 
claim. 


REMAND

On preliminary review of the record the Board notes that in 
his statement received in February 1997 the veteran indicated 
he wished to pursue a claim for service connection for nose 
problems which was previously denied by an unappealed rating 
action in February 1980.  The veteran's attempt to reopen the 
claim was denied by the July 1996 rating action.  Given the 
February 1997 statement from the veteran that he wants the 
nose problems continued in his appeal, this statement must be 
accepted as a notice of disagreement.  The Court has been 
very clear in those circumstances that the Board must remand 
the case back to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, No. 97-1467 (U.S. Vet. App. 
March 12, 1999).  

On review of the record the Board notes when the veteran was 
seen in liver clinic at the Brockton/West Roxbury VA Medical 
Center (VAMC) in August 1996, it was recorded that he had 
chronic liver disease caused by hepatitis C virus and 
alcohol.  At that time the veteran was asked to repeat his 
liver function tests after being off alcohol for two months.  
It is further noted that in a July 1995 addendum to the June 
1995 VA examination, it was indicated that the claims folder, 
to include treatment records from Brockton/West Roxbury had 
not been available for review.  The Board is mindful that 
VA's obligation to assist the veteran in the development of 
evidence pertinent to his claim includes the conduct of a 
thorough and contemporaneous examination, which takes into 
account the records of prior medical treatment,.  See Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  Therefore in the 
circumstances of this case the Board finds that further 
development is warranted to ensure a fully informed decision 
on the veteran's appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the 
Brockton/West Roxbury VAMC and request 
copies of all previously unobtained 
treatment records related to liver 
disease.  All records obtained should be 
associated with the claims folder.

2.  The veteran should then be provided a 
thorough VA examination to determine the 
nature and severity of any residuals of 
hepatitis.  The examiner should 
thoroughly review the claims folder prior 
to evaluating the veteran.  All pertinent 
clinical findings should be clearly set 
forth in the examination report.  

3.  Thereafter, the RO should review the 
veteran's increased rating claim on the 
basis of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

4.  The RO should issue a statement of 
the case concerning the question of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for disability 
involving his nose.  He should be given 
the appropriate time to perfect his 
appeal with the submission of a 
substantive appeal.  If, and only if, he 
files his substantive appeal in a timely 
manner, then that issue should also be 
certified to the Board for appellate 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

- 15 -


